United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3324
                                     ___________

Doris Williams, as Guardian of        *
Donald Williams,                      *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
       v.                             * District Court for the Eastern
                                      * District of Arkansas.
State of Arkansas; Department of      *
Health and Human Services; Margo      *      [UNPUBLISHED]
Green, Director; John Does,           *
                                      *
                   Appellees.         *
                                 ___________

                              Submitted: May 3, 2001

                                   Filed: May 10, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Doris Williams, as Guardian of Donald Williams, appeals the district court's
dismissal of Williams's claim for damages under the Americans with Disabilities Act.
We conclude Williams's claim is foreclosed by the Supreme Court's decision in Bd. of
Trs. of the Univ. of Ala. v. Garrett, 121 S. Ct. 955 (2001), and our decision in Alsbrook
v. City of Maumelle, 184 F.3d 999 (8th Cir. 1999) (en banc), cert. granted, 120 S. Ct.
1003, and dismissed, 120 S. Ct. 1265 (2000). Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-